                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


LAMARRAY CHASE, SR.,

                               Plaintiff,
         v.                                                          Case No. 18-cv-0594-bhl


DIANE BLUE, et al.,

                               Defendants.


                                    DECISION AND ORDER


         Plaintiff Lamarray Chase, Sr., is representing himself in this 42 U.S.C. §1983 action. On
May 14, 2021, the Court observed that Chase had not served or responded to discovery requests,
had failed to respond to Defendants’ deposition notice, and had not contacted the Court since June
2020, when he was released from custody. The Court noted that Chase’s lack of engagement with
his case suggests he no longer wishes to prosecute it. The Court ordered Chase to inform the Court
by June 1, 2021 whether he wants to continue with this case, and it warned Chase that, if he did
not contact the Court by the deadline, the Court would dismiss the case pursuant to Civil L. R.
41(c) based on Chase’s failure to diligently prosecute it. Dkt. No. 36.
         The deadline has passed, and Chase did not contact the Court as ordered. Accordingly, the
Court will dismiss the case based on Chase’s failure to diligently prosecute it. See Civil L. R.
41(c).
         IT IS THEREFORE ORDERED that the case is DISMISSED based on Chase’s failure
to diligently prosecute it.

         Dated at Milwaukee, Wisconsin this 9th day of June, 2021.

                                              BY THE COURT:

                                              s/ Brett H. Ludwig
                                              BRETT H. LUDWIG
                                              United States District Judge




              Case 2:18-cv-00594-BHL Filed 06/09/21 Page 1 of 1 Document 37
